FOR PUBLICATION

  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,             No. 13-50561
                Plaintiff-Appellee,
                                         D.C. No.
                v.                    3:13-mj-03928-
                                       BLM-LAB-1
RENE SANCHEZ-GOMEZ,
            Defendant-Appellant.



UNITED STATES OF AMERICA,             No. 13-50562
                Plaintiff-Appellee,
                                         D.C. No.
                v.                    3:13-mj-03882-
                                       JMA-LAB-1
MOISES PATRICIO-GUZMAN,
             Defendant-Appellant.



UNITED STATES OF AMERICA,             No. 13-50566
                Plaintiff-Appellee,
                                         D.C. No.
                v.                    3:13-cr-04126-
                                          JLS-1
JASMIN ISABEL MORALES, AKA
Jasmin Morales,
              Defendant-Appellant.
2         UNITED STATES V. SANCHEZ-GOMEZ

UNITED STATES OF AMERICA,                  No. 13-50571
                Plaintiff-Appellee,
                                              D.C. No.
                 v.                        3:13-cr-03876-
                                              MMA-1
MARK WILLIAM RING,
            Defendant-Appellant.
                                              ORDER


    On Remand From The United States Supreme Court

                      Filed July 2, 2018


                          ORDER

THOMAS, Chief Judge:

   These cases shall be dismissed as moot in accordance
with the Supreme Court’s decision in United States v.
Sanchez-Gomez, No. 17–312 (May 14, 2018).